DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switch configured to detect both a movement of the latch to a half-latching position and a movement of the latch to the over-stroke position (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 8 of claim 1, “that when executed by the processor cause” should likely be --that, when executed by the processor, cause--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr, US Pub. 2013/0060403 A1, in view of Ghannam et al., US Pub. 2019/0323281 A1 [hereinafter: Ghannam] and Whinnery, US Pub. 2010/0107500 A1.
	Regarding claim 1, Kerr discloses a system for controlling a vehicle power tailgate (90 Fig. 1) comprising: 
	a latch (70 Fig. 1) structured to be movable to a latching position when the latch is engaged with a portion of a tailgate ([0024]) so as to maintain the tailgate in a closed position associated with the latching position of the latch ([0024]);
	a latch actuator (74 Fig. 8) operably connected to the latch to control operation of the latch ([0025]);
	a processor (200 Fig. 5; [0006]);
	a memory communicably coupled to the processor ([0006]), and including instructions that when executed by the processor cause the processor to (see below):
	responsive to receipt of a tailgate opening command ([0029]), control operation of the latch actuator ([0030]); and
	response to a failure to move the latch within a predetermined time period ([0031]), control operation of the latch actuator to move the latch to a fully-latched position of the latch (see below) ([0031]: the latch actuator stops receiving an unlatch signal after a predetermined time period).
	Kerr teaches a memory communicably coupled to the processor and including instructions ([0006]). However, Kerr does not explicitly disclose the memory includes instructions that, when executed by the processor, cause the processor to control operation of the latch actuator. 
	Ghannam teaches a memory (206) communicably coupled to a processor (204) and including instructions that, when executed by the processor, cause the processor to perform one or more operations ([0031]-[0032], [0040]).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a memory communicably coupled to the processor and including instructions that, when executed by the processor, cause the processor to control operation of the latch actuator, as suggested by Ghannam, in order to successfully practice the electronic control system disclosed by Kerr (Kerr [0029]-[0031]; Ghannam [0031]).
	Kerr, in view of Ghannam, teaches instructions that, when executed by the processor, cause the processor to: responsive to receipt of a tailgate opening command, control operation of the latch actuator (Kerr [0029]-[0030]). However, Kerr, in view of Ghannam, is silent to control operation of the latch actuator to attempt to move the latch to an over-stroke position of the latch.
	Whinnery teaches responsive to receipt of a tailgate opening command ([0048]), control operation of a latch actuator (426 Fig. 11) to attempt to move a latch (428 Fig. 12) to an over-stroke position of the latch ([0048]: the latch rotates further, corresponding to an over-stroke position).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify latch actuator and the instructions executed by the processor, taught by Kerr, in view of Ghannam, to include, responsive to receipt of a tailgate opening command, control operation of the latch actuator to attempt to move the latch to an over-stroke position of the latch, as suggested by Whinnery in order to reduce or eliminate the loud noises associated with releasing the tailgate latch (Whinnery [0049]). 
	Kerr, in view of Ghannam and Whinnery, teaches instructions that, when executed by the processor, cause the processor to: responsive to a failure to move the latch within a predetermined time period, stop transmitting an unlatch signal to the latch actuator so the tailgate remains in a closed position (Kerr [0031]). However, Kerr, in view of Ghannam and Whinnery, is silent to instructions that cause the processor to, responsive to a failure to move the latch within a predetermined time period, control operation of the latch actuator to move the latch to a fully-latched position of the latch. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions taught by Kerr, in view of Ghannam and Whinnery, to additionally include controlling operation of the latch actuator to move the latch to the fully-latched position of the latch to increase safety by ensuring the tailgate is secured in a closed position after attempting to move the latch to an over-stroke position (Kerr [0031]).

	Regarding claim 2, Kerr, in view of Ghannam and Whinnery, teach the system of claim 1, wherein the memory includes instructions that, when executed by the processor, cause the processor to, responsive to the latch reaching the over-stroke position within the predetermined time period, control operation of the latch actuator to release the latch, thereby enabling the tailgate to disengage from the latch and open (Kerr [0031], Whinnery [0049]-[0050]: as modified above, when the latch is moved to the over-stroke position within the time period and the latch actuator is controlled to release the latch, which enables the tailgate to disengage and open). 

	Regarding claim 4, Kerr, in view of Ghannam and Whinnery, teaches the system of claim 1, wherein the latch actuator is configured to operate at a first predetermined nominal voltage when the latch actuator is not attempting to move the latch to the over-stroke position (Kerr [0030]: the latch actuator is configured to apply a predetermined maximum unlatch force, corresponding to operating at a first predetermined nominal voltage), and wherein the latch actuator is configured to operate at a second predetermined nominal voltage less than the first predetermined nominal voltage when the latch actuator is attempting to move the latch to the over-stroke position (Kerr [0030]: the latch actuator is configured to apply a force less than the predetermined maximum unlatch force to actuate the latch as modified above, corresponding to operating at a second predetermined nominal voltage less than the first voltage). 

	Regarding claim 5, Kerr, in view of Ghannam and Whinnery, teaches the system of claim 4. However, Kerr, in view of Ghannam and Whinnery, does not explicitly teach that the first predetermined nominal voltage is 12 volts. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch actuator to be configured to operate at a first predetermined nominal voltage of 12 volts so as to achieve an optimal maximum latch actuation force, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

	Regarding claim 6, Kerr, in view of Ghannam and Whinnery, teaches the system of claim 4. However, Kerr, in view of Ghannam and Whinnery, does not explicitly teach that the second predetermined nominal voltage is 8 volts. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch actuator to be configured to operate at a second predetermined nominal voltage of 8 volts so as to achieve an optimal latch actuator force to overcome the internal resistance of the latch when no external load is applied (Kerr [0031]), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

	Regarding claim 16, Kerr discloses a non-transitory computer-readable medium for controlling operation of a vehicle power tailgate system ([0006]) to check a tailgate secured in a closed condition by a latch for an overload condition prior to releasing the latch to enable opening of the tailgate, the medium storing instructions (see below) that, when executed by a processor, cause the processor to:
	responsive to receipt of a tailgate opening command ([0029]), control operation of the latch actuator ([0030]); and
	response to a failure to move the latch within a predetermined time period ([0031]), control operation of the latch actuator to move the latch to a fully-latched position of the latch (see below) ([0031]: the latch actuator stops receiving an unlatch signal after a predetermined time period).
	Kerr teaches a memory communicably coupled to the processor and including instructions ([0006]). However, Kerr does not explicitly disclose the memory includes instructions. 
	Ghannam teaches a memory (206) communicably coupled to a processor (204) and including instructions that, when executed by the processor, cause the processor to perform one or more operations ([0031]-[0032], [0040]).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a memory communicably coupled to the processor and including instructions that, when executed by the processor, cause the processor to control operation of the latch actuator, as suggested by Ghannam, in order to successfully practice the electronic control system disclosed by Kerr (Kerr [0029]-[0031]; Ghannam [0031]).
	Kerr, in view of Ghannam, teaches a medium storing instructions that, when executed by the processor, cause the processor to: responsive to receipt of a tailgate opening command, control operation of the latch actuator (Kerr [0029]-[0030]). However, Kerr, in view of Ghannam, is silent to control operation of the latch actuator to attempt to move the latch to an over-stroke position of the latch.
	Whinnery teaches responsive to receipt of a tailgate opening command ([0048]), control operation of a latch actuator (426 Fig. 11) to attempt to move a latch (428 Fig. 12) to an over-stroke position of the latch ([0048]: the latch rotates further, corresponding to an over-stroke position).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify instructions executed by the processor, taught by Kerr, in view of Ghannam, to include, responsive to receipt of a tailgate opening command, control operation of the latch actuator to attempt to move the latch to an over-stroke position of the latch, as suggested by Whinnery in order to reduce or eliminate the loud noises associated with releasing the tailgate latch (Whinnery [0049]). 
	Kerr, in view of Ghannam and Whinnery, teaches instructions that, when executed by the processor, cause the processor to: responsive to a failure to move the latch within a predetermined time period, stop transmitting an unlatch signal to the latch actuator so the tailgate remains in a closed position (Kerr [0031]). However, Kerr, in view of Ghannam and Whinnery, is silent to instructions that cause the processor to, responsive to a failure to move the latch within a predetermined time period, control operation of the latch actuator to move the latch to a fully-latched position of the latch. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions taught by Kerr, in view of Ghannam and Whinnery, to additionally include controlling operation of the latch actuator to move the latch to the fully-latched position of the latch to increase safety by ensuring the tailgate is secured in a closed position after attempting to move the latch to an over-stroke position (Kerr [0031]).

	Regarding claim 19, Kerr, in view of Ghannam and Whinnery, teaches the system of claim 16, wherein the latch actuator is configured to operate at a first predetermined nominal voltage when the latch actuator is not attempting to move the latch to the over-stroke position (Kerr [0030]: the latch actuator is configured to apply a predetermined maximum unlatch force, corresponding to operating at a first predetermined nominal voltage), and wherein the latch actuator is configured to operate at a second predetermined nominal voltage less than the first predetermined nominal voltage when the latch actuator is attempting to move the latch to the over-stroke position (Kerr [0030]: the latch actuator is configured to apply a force less than the predetermined maximum unlatch force to actuate the latch as modified above, corresponding to operating at a second predetermined nominal voltage less than the first voltage). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr, US Pub. 2013/0060403 A1, in view of Ghannam, US Pub. 2019/0323281 A1 and Whinnery, US Pub. 2010/0107500 A1, as applied to claim 1 above, and further in view of Cervantes et al., US Pub. 2007/0126577 A1 [hereinafter: Cervantes].
	Regarding claim 3, Kerr, in view of Ghannam and Whinnery, teaches the system of claim 1, however Kerr, in view of Ghannam and Whinnery is silent to a switch configured to detect both a movement of the latch to a half-latching position and a movement of the latch to the over-stroke position.
	Cervantes teaches a switch configured to detect both a movement of a latch to a half-latching position and a movement of the latch to an over-stroke position ([0003], [0018], [0020]: the switch is configured to detect any position of the latch, corresponding to being configured to detect movement of the latch to a half-latching position and to an over-stroke position).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latch taught by Kerr, in view of Ghannam and Whinnery, to additionally include a switch configured to detect both a movement of the latch to a half-latching position and a movement of the latch to the over-stroke position, as suggested by Cervantes, in order to determine the exact position of the latch and monitor the latch position continuously (Cervantes [0002], [0003], [0020]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr, US Pub. 2013/0060403 A1, in view of Ghannam, US Pub. 2019/0323281 A1 and Whinnery, US Pub. 2010/0107500 A1, as applied to claim 1 above, and further in view of Lange et al., US Pub. 2014/0088825 A1 [hereinafter: Lange].
Regarding claim 7, Kerr, in view of Ghannam and Whinnery, teach the system of claim 1. However, Kerr, in view of Ghannam and Whinnery, are silent to the memory including instructions that, when executed by the processor, cause the processor, responsive to the failure to move the latch to the over-stroke position within the predetermined time period, generate an alert indicating that the tailgate is overloaded.
	Lange teaches a memory including instructions that, when executed by a processor ([0013]), responsive to the failure to move the latch, generate an alert indicating the latch has not moved ([0032]-[0033], [0041]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory taught by Kerr, in view of Ghannam and Whinnery, to additionally include instructions that, when executed by the processor, cause the processor, responsive to the failure to move the latch to the over-stroke position within the predetermined time period, generate an alert indicating that the tailgate is overloaded, as suggested by Lange, in order to notify the user that the latch was not released by the powered system (Lange [0041]).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr, US Pub. 2013/0060403 A1, in view of Ghannam et al., US Pub. 2019/0323281 A1 and Whinnery, US Pub. 2010/0107500 A1, as applied to claim 1 above and further in view of Kim et al., US Pub. 2021/0082214 A1 [hereinafter: Kim].
	Regarding claim 8, Kerr, in view of Ghannam and Whinnery, teaches the system of claim 1, wherein the memory further stores instructions that, when executed by the processor, cause the processor to:
	identify a request to automatically open the tailgate (Kerr [0029]); and
	responsive to the request to automatically open the tailgate being remotely generated, control operation of the latch actuator to attempt to move the latch to the over-stroke position (Kerr [0029]-[0030]: responsive to a remotely generated request, the command device controls operation of the latch actuator to unlatch the tailgate, as modified above, by attempting to move the latch to the over-stroke position).
	Kerr, in view of Ghannam and Whinnery, does not explicitly teach the memory further stores instructions that, when executed by the processor, cause the processor to identify whether the request to automatically open the tailgate is remotely generated or non-remotely generated. 
	Kim teaches a memory that stores instructions that, when executed by a processor ([0048]), cause the processor to identify whether a request to automatically open the tailgate is remotely generated or non-remotely generated ([0027]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory taught by Kerr, in view of Ghannam and Whinnery, to additionally include instructions that, when executed by the processor, cause the processor to identify whether the request to automatically open the tailgate is remotely generated or non-remotely generated, as taught by Kim to increase security by authenticating a remotely generated request (Kim [0045]-[0046]).
	
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr, US Pub. 2013/0060403 A1, in view of Whinnery, US Pub. 2010/0107500 A1.
	Regarding claim 10, Kerr discloses, in a powered latch assembly for a vehicle tailgate, a method of checking for an overload condition of a tailgate (90 Fig. 1) secured in a closed condition by a latch (70 Fig. 1) prior to releasing the latch to enable opening of the tailgate, the method comprising steps of:
	responsive to receipt of a tailgate opening command ([0029]), controlling operation of the latch actuator ([0030]); and
	responsive to a failure to move the latch within a predetermined time period ([0031]), controlling operation of the latch actuator to move the latch to a fully-latched position of the latch (see below) ([0031]: the latch actuator stops receiving an unlatch signal after a predetermined time period); and
	controlling operation of the latch actuator to release the latch to enable opening of the tailgate ([0025]).
	Although Kerr teaches controlling operation of the latch actuator and responsive to failure to move the latch within a predetermined time period, controlling operation of the latch actuator to keep the tailgate closed, Kerr is silent to controlling operation of the latch actuator to attempt to move the latch to an over-stroke position of the latch and responsive to moving the latch to the over-stroke position within the predetermined time period, controlling operation of the latch actuator to release the latch to enable opening of the tailgate.
	Whinnery teaches responsive to receipt of a tailgate opening command ([0048]), controlling operation of a latch actuator (426 Fig. 11) to attempt to move a latch (428 Fig. 12) to an over-stroke position of the latch ([0048]: the latch rotates further, corresponding to an over-stroke position); and
	responsive to moving the latch to the over-stroke position ([0049]), controlling operation of the latch actuator to release the latch to enable opening of the tailgate ([0049]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kerr to additionally include controlling operation of the latch actuator to attempt to move the latch to an over-stroke position of the latch and responsive to moving the latch to the over-stroke position within the predetermined time period, controlling operation of the latch actuator to release the latch to enable opening of the tailgate, as suggested by Whinnery in order to reduce or eliminate the loud noises associated with releasing the tailgate latch (Whinnery [0049]). 
	However, Kerr, in view of Whinnery, is silent to the step of, responsive to a failure to move the latch to the over-stroke position within a predetermined time period, controlling operation of the latch actuator to move the latch to a fully-latched position of the latch. 
	Kerr, in view of Whinnery, teaches responsive to a failure to move the latch to an over-stroke position within a predetermined time period, controlling the latch actuator so the tailgate remains in a closed position (Kerr [0031]: as modified above, the latch actuator attempts to move the latch to the over-stroke position during the predetermined time period). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kerr, in view of Whinnery, to additionally include, responsive to a failure to move the latch to the over-stroke position within a predetermined time period, controlling operation of the latch actuator to move the latch to the fully-latched position of the latch to increase safety by ensuring the tailgate is secured in a closed position after attempting to move the latch to an over-stroke position (Kerr [0031]). 

	Regarding claim 11, Kerr, in view of Whinnery, teaches the system of claim 10, wherein the latch actuator is configured to operate at a first predetermined nominal voltage when the latch actuator is not attempting to move the latch to the over-stroke position (Kerr [0030]: the latch actuator is configured to apply a predetermined maximum unlatch force, corresponding to operating at a first predetermined nominal voltage), and wherein the latch actuator is configured to operate at a second predetermined nominal voltage less than the first predetermined nominal voltage when the latch actuator is attempting to move the latch to the over-stroke position (Kerr [0030]: the latch actuator is configured to apply a force less than the predetermined maximum unlatch force to actuate the latch as modified above, corresponding to operating at a second predetermined nominal voltage less than the first voltage). 

	Regarding claim 12, Kerr, in view of Whinnery, teaches the system of claim 11. However, Kerr, in view of Whinnery, does not explicitly teach that the first predetermined nominal voltage is 12 volts. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch actuator to be configured to operate at a first predetermined nominal voltage of 12 volts so as to achieve an optimal maximum latch actuation force, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

	Regarding claim 13, Kerr, in view of Whinnery, teaches the system of claim 11. However, Kerr, in view of Whinnery, does not explicitly teach that the second predetermined nominal voltage is 8 volts. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch actuator to be configured to operate at a second predetermined nominal voltage of 8 volts so as to achieve an optimal latch actuator force to overcome the internal resistance of the latch when no external load is applied (Kerr [0031]), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr, US Pub. 2013/0060403 A1, in view of Whinnery, US Pub. 2010/0107500 A1, as applied to claim 10 above, and further in view of Lange et al., US Pub. 2014/0088825 A1 [hereinafter: Lange].
Regarding claim 14, Kerr, in view of Whinnery, teach the method of claim 10. However, Kerr, in view of Whinnery, are silent to a step of, responsive to the failure to move the latch to the over-stroke position within the predetermined time period, generating an alert indicating that the tailgate is overloaded.
	Lange teaches responsive to the failure to move the latch, generating an alert indicating the latch has not moved ([0032]-[0033], [0041]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kerr, in view of Whinnery, to additionally include a step of, responsive to the failure to move the latch to the over-stroke position within the predetermined time period, generating an alert indicating that the tailgate is overloaded, as suggested by Lange, in order to notify the user that the latch was not released by the powered system and the tailgate remains closed (Lange [0041]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr, US Pub. 2013/0060403 A1 and Whinnery, US Pub. 2010/0107500 A1, as applied to claim 10 above, and further in view of Kim, US Pub. 2021/0082214 A1.
	Regarding claim 15, Kerr, in view of Whinnery, teaches the method of claim 10, further comprising the steps of:
	identifying a request to automatically open the tailgate (Kerr [0029]); 
	responsive to the request to automatically open the tailgate being remotely generated, controlling operation of the latch actuator to attempt to move the latch to the over-stroke position (Kerr [0029]-[0030]: responsive to a remotely generated request, the command device controls operation of the latch actuator to unlatch the tailgate, as modified above, by attempting to move the latch to the over-stroke position).
	Kerr, in view of Whinnery, does not explicitly teach the step of identifying whether the request to automatically open the tailgate is remotely generated or non-remotely generated. 
	Kim teaches identifying whether a request to automatically open the tailgate is remotely generated or non-remotely generated ([0027]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kerr, in view of Whinnery, to additionally include identifying whether the request to automatically open the tailgate is remotely generated or non-remotely generated, as taught by Kim to increase security by authenticating a remotely generated request (Kim [0045]-[0046]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr, US Pub. 2013/0060403 A1, in view of Whinnery, US Pub. 2010/0107500 A1, as applied to claim 16 above, and further in view of Lange et al., US Pub. 2014/0088825 A1 [hereinafter: Lange].
Regarding claim 17, Kerr, in view of Whinnery, teach the method of claim 16. However, Kerr, in view of Whinnery, are silent the instructions further including instructions to, responsive to the failure to move the latch to the over-stroke position within the predetermined time period, generating an alert indicating that the tailgate is overloaded.
	Lange teaches responsive to the failure to move the latch, generating an alert indicating the latch has not moved ([0032]-[0033], [0041]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions taught by Kerr, in view of Whinnery, to additionally include an instruction to, responsive to the failure to move the latch to the over-stroke position within the predetermined time period, generate an alert indicating that the tailgate is overloaded, as suggested by Lange, in order to notify the user that the latch was not released by the powered system and the tailgate remains closed (Lange [0041]).
	
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr, US Pub. 2013/0060403 A1, in view of Ghannam et al., US Pub. 2019/0323281 A1 and Whinnery, US Pub. 2010/0107500 A1, as applied to claim 16 above and further in view of Kim et al., US Pub. 2021/0082214 A1 [hereinafter: Kim].
	Regarding claim 18, Kerr, in view of Ghannam and Whinnery, teaches the computer-readable medium of claim 16, wherein the instructions further include instructions to:
	identify a request to automatically open the tailgate (Kerr [0029]); and 
	responsive to the request to automatically open the tailgate being remotely generated, control operation of the latch actuator to attempt to move the latch to the over-stroke position (Kerr [0029]-[0030]: responsive to a remotely generated request, the command device controls operation of the latch actuator to unlatch the tailgate, as modified above, by attempting to move the latch to the over-stroke position).
	Kerr, in view of Ghannam and Whinnery, does not explicitly teach the instructions to identify whether the request to automatically open the tailgate is remotely generated or non-remotely generated. 
	Kim teaches a computer-readable medium storing instructions that, when executed by a processor ([0048]), cause the processor to identify whether a request to automatically open the tailgate is remotely generated or non-remotely generated ([0027]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory taught by Kerr, in view of Ghannam and Whinnery, to additionally include instructions that, when executed by the processor, cause the processor to identify whether the request to automatically open the tailgate is remotely generated or non-remotely generated, as taught by Kim to increase security by authenticating a remotely generated request (Kim [0045]-[0046]).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr, US Pub. 2013/0060403 A1, in view of Ghannam et al., US Pub. 2019/0323281 A1 [hereinafter: Ghannam] and Rosales, US Pub. 2020/0362600 A1.
	Regarding claim 1, Kerr discloses a system for controlling a vehicle power tailgate (90 Fig. 1) comprising: 
	a latch (70 Fig. 1) structured to be movable to a latching position when the latch is engaged with a portion of a tailgate ([0024]) so as to maintain the tailgate in a closed position associated with the latching position of the latch ([0024]);
	a latch actuator (74 Fig. 8) operably connected to the latch to control operation of the latch ([0025]);
	a processor (200 Fig. 5; [0006]);
	a memory communicably coupled to the processor ([0006]), and including instructions that when executed by the processor cause the processor to (see below):
	responsive to receipt of a tailgate opening command ([0029]), control operation of the latch actuator ([0030]); and
	response to a failure to move the latch within a predetermined time period ([0031]), control operation of the latch actuator to move the latch to a fully-latched position of the latch (see below) ([0031]: the latch actuator stops receiving an unlatch signal after a predetermined time period).
	Kerr teaches a memory communicably coupled to the processor and including instructions ([0006]). However, Kerr does not explicitly disclose the memory includes instructions that, when executed by the processor, cause the processor to control operation of the latch actuator. 
	Ghannam teaches a memory (206) communicably coupled to a processor (204) and including instructions that, when executed by the processor, cause the processor to perform one or more operations ([0031]-[0032], [0040]).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a memory communicably coupled to the processor and including instructions that, when executed by the processor, cause the processor to control operation of the latch actuator, as suggested by Ghannam, in order to successfully practice the electronic control system disclosed by Kerr (Kerr [0029]-[0031]; Ghannam [0031]).
	Kerr, in view of Ghannam, teaches instructions that, when executed by the processor, cause the processor to: responsive to receipt of a tailgate opening command, control operation of the latch actuator (Kerr [0029]-[0030]). However, Kerr, in view of Ghannam, is silent to control operation of the latch actuator to attempt to move the latch to an over-stroke position of the latch.
	Rosales teaches controlling operation of a latch actuator (29 Fig. 4) to attempt to move a latch (3 Fig. 4) to an over-stroke position of the latch ([0042]; Fig. 2b). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify latch actuator and the instructions executed by the processor, taught by Kerr, in view of Ghannam, to include, responsive to receipt of a tailgate opening command, control operation of the latch actuator to attempt to move the latch to an over-stroke position of the latch, as taught by Rosales, to simplify construction and electrical control by driving the latch actuator in one direction to close and open the latch (Rosales [0005], [0039]). 
	Kerr, in view of Ghannam and Rosales, teaches instructions that, when executed by the processor, cause the processor to: responsive to a failure to move the latch within a predetermined time period, stop transmitting an unlatch signal to the latch actuator so the tailgate remains in a closed position (Kerr [0031]). However, Kerr, in view of Ghannam and Rosales, is silent to instructions that cause the processor to, responsive to a failure to move the latch within a predetermined time period, control operation of the latch actuator to move the latch to a fully-latched position of the latch. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions taught by Kerr, in view of Ghannam and Rosales, to additionally include controlling operation of the latch actuator to move the latch to the fully-latched position of the latch to increase safety by ensuring the tailgate is secured in a closed position after attempting to move the latch to an over-stroke position (Kerr [0031]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr, US Pub. 2013/0060403 A1, in view of Ghannam et al., US Pub. 2019/0323281 A1 and Rosales, US Pub. 2020/0362600 A1, as applied to claim 1 above and further in view of Skorbanski et al., WO 2017/103175 A1 [hereinafter: Skorbanski], reference to attached machine translation.
	Regarding claim 9, Kerr, in view of Ghannam and Rosales, teach the system of claim 1, further comprising a latch control member (Rosales 2 Fig. 2a) and structured to be engageable by a pawl (Rosales 4 Fig. 2a) of the system to maintain the latch control member in a position associated with the latching position of the latch (Rosales Fig. 2a, [0034]), and wherein the latch actuator is structured to disengage the latch control member from the pawl when the latch actuator attempts to move the latch to the over-stroke position (Rosales Fig. 3b, [0052]).
	However, Kerr, in view of Ghannam and Rosales, is silent to a latch control member rotationally connected to the latch. 
	Skorbanski teaches a latch control member (10 Fig. 3) rotationally connected to a latch (Fig. 1, [0019]: rotationally connected to a latch 6 via a shaft 9) and structured to be engageable by a pawl (18 Fig. 2) of the system to maintain the latch control member in a position associated with the latching position of the latch (Fig. 2; [0048]-[0049]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the latch control member disclosed by Kerr, in view of Ghannam and Rosales, to alternatively include a latch control member rotationally connected to the latch and structured to be engageable by the pawl to maintain the latch control member in a position associated with the latching position of the latch, as taught by Skorbanski, and wherein the latch actuator is structured to disengage the latch control member from the pawl when the latch actuator attempts to move the latch to the over-stroke position, in order to increase service life and prevent unauthorized attempts at manipulating the latch (Skorbanski [0009], [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Da Deppo et al. (US 2017/0370132 A1) related to a system for controlling a powered tailgate including a powered latch and controller to operate the latch in response to an opening command.
Weyerstall et al. (US 6175202 B1) related to a system for controlling a motor vehicle latch that includes moving a latch to an overstroke position.
Weichsel (WO 2019/233524 A1) related to a powered motor vehicle lock that is moved to an overstroke position in order to release the pawl from the latch.
Amagasa et al. (US 2006/0202652 A1) related to a system for controlling a motor comprising a power source voltage of 12 volts.
Kachouh et al. (DE 102004034628 A1) related to a system for controlling a powered tailgate including an actuator that moves the latch to an overstroke position then actuates the pawl to release the latch.
Takeuchi et al. (US 2014/0028440 A1) related to a system of controlling a vehicle latch that includes determining the location of a remote device.
Girard et al. (US 4889371) related to a system for controlling a powered vehicle latch wherein full power from the actuator is applied only during the final phase of closure.
Distefano (US 2022/0298834) related to a powered vehicle latch including a latch actuator that moves the latch to an over-travel position in order to disengage the pawl.
Breed (US 7438346 B1) related to a system for controlling a vehicle latch including detection of the location of a remote device that transmits an opening command.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675